             Case 2:21-cv-02022-DOC-KES Document 26 Filed 03/29/21 Page 1 of 3 Page ID #:1721




                           1 KENDALL BRILL & KELLY LLP
                             Alan Jay Weil (63153)
                           2  ajweil@kbkfirm.com
                             Shauna E. Woods (300339)
                           3  swoods@kbkfirm.com
                             10100 Santa Monica, Suite 1725
                           4 Los Angeles, California 90067
                             Telephone: (310) 556-2700
                           5 Facsimile: (310) 556-2705
                      6 FINNEGAN, HENDERSON, FARABOW,
                        GARRETT & DUNNER, LLP
                      7 Morgan E. Smith (SBN 293503)
                          morgan.smith@finnegan.com
                      8 3300 Hillview Avenue
                        Palo Alto, CA 94304
                      9 Telephone: (650) 849-6600
                        Facsimile: (650) 849-6666
                     10
                        Attorneys for Defendant Le-Vel Brands,
                     11 LLC
                     12                                UNITED STATES DISTRICT COURT
                     13                              CENTRAL DISTRICT OF CALIFORNIA
                     14                                     SOUTHERN DIVISION
                     15
                     16 THRIVE NATURAL CARE, INC.                        Case No. 2:21-cv-2022-DOC-KES
                     17                       Plaintiff,                 STIPULATION TO EXTEND TIME
                                                                         TO RESPOND TO INITIAL
                     18                  v.                              COMPLAINT BY NOT MORE
                                                                         THAN 30 DAYS (L.R. 8-3)
                     19 LE-VEL BRANDS, LLC,
                                                                         Complaint Served: March 9, 2021
                     20                       Defendant.                 Current Response Date: March 30, 2021
                                                                         New Date: April 2, 2021
                     21
                                                                         Judge: Hon. David O. Carter
                     22                                                  Crtrm.: 9D
                     23
                     24                                                  Action Filed: March 4, 2021

                     25
                     26
                     27
                     28
Kendall Brill
& Kelly LLP                  603289924                                                  Case No. 2:21-cv-2022-DOC-KES
10100 Santa Monica Blvd.
Suite 1725
                             STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS
Los Angeles, CA 90067                                              (L.R. 8-3)
             Case 2:21-cv-02022-DOC-KES Document 26 Filed 03/29/21 Page 2 of 3 Page ID #:1722




                           1               STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL
                                              COMPLAINT BY NOT MORE THAN 30 DAYS (L.R. 8-3)
                           2
                           3               Pursuant to L.R. 8-3, Plaintiff Thrive Natural Care, Inc. and Defendant Le-
                           4 Vel Brands, LLC hereby stipulate to an extension of time for Le-Vel to answer and
                           5 counterclaim to the Complaint for three days, from March 30 through and including
                           6 April 2, 2021. Le-Vel was first served on March 9, 2021. Accordingly, its response
                           7 date is currently March 30, 2021. No prior extension of time to respond to the
                           8 Complaint has been requested or granted.
                           9
                     10 DATED: March 26, 2021                           KENDALL BRILL & KELLY LLP
                     11
                     12                                                 By:         /s/ Alan Jay Weil
                     13                                                       Alan Jay Weil
                                                                              Attorneys for Defendant Le-Vel Brands,
                     14                                                       LLC
                     15
                     16 DATED: March 26, 2021                           THE MCARTHUR LAW FIRM
                     17
                     18                                                 By:         /s/ Stephen McArthur
                                                                              Stephen McArthur
                     19
                                                                              Attorneys for Plaintiff Thrive Natural Care,
                     20                                                       Inc.
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
                                                                         2
Kendall Brill
& Kelly LLP                    603289924                                                  Case No. 2:21-cv-2022-DOC-KES
10100 Santa Monica Blvd.
Suite 1725
                               STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS
Los Angeles, CA 90067                                                (L.R. 8-3)
             Case 2:21-cv-02022-DOC-KES Document 26 Filed 03/29/21 Page 3 of 3 Page ID #:1723




                           1
                                                       ATTESTATION UNDER LOCAL RULE 5-4.3.4
                           2
                                           I, Alan Jay Weil, am the ECF User whose ID and password are being used to
                           3
                               file this Stipulation. In compliance with Local Rules 5-4.3.4(a)(2), I hereby attest
                           4
                               that Stephen McArthur has concurred in this filing.
                           5
                               DATED: March 26, 2021
                           6
                                                                         /s/ Alan Jay Weil
                           7
                                                                         Alan Jay Weil
                           8
                           9
                     10
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
                                                                         3
Kendall Brill
& Kelly LLP                    603289924                                                  Case No. 2:21-cv-2022-DOC-KES
10100 Santa Monica Blvd.
Suite 1725
                               STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS
Los Angeles, CA 90067                                                (L.R. 8-3)
